Exhibit Toronto, February 24, 2009 No.08/09 IAMGOLD Announces Fourth Quarter and 2008 Year-End Results Production, Revenues and Operating Cash Flow Rise to Record Levels All dollar amounts are expressed in US dollars, unless otherwise indicated. This press release contains unaudited numbers. 2008 Highlights · Record gold production of 997,000 ounces exceeds January 2008 original projection by 8%.Cash costs (1) for 2008 were $459 per ounce and in line with January 2008 guidance. · Record revenues of $869.6 million, a 28% increase over the prior year.Fourth quarter revenues reached $209.6 million, an 8% increase over the same quarter of · Operating cash flow for 2008 more than doubled to $254.5million ($0.86 per share).Operating cash flow during the fourth quarter of 2008 was $65.2million ($0.22 per share) compared to $56.6million in the fourth quarter of 2007. · Commitment of “ZERO HARM” to employees, communities and environment demonstrated by a 24% reduction in total accident frequency, zero fatality and no significant impact to communities and the environment. · Adjusted net earnings(2) climbed 87% for the full year of 2008 to $107.5million ($0.36 per share).Net loss for the full year was $9.9million ($0.03 per share) including a non-cash impairment charge of $117.4million (net of income taxes) primarily related to the Buckreef project in Tanzania.The net loss in 2007 was $42.1million ($0.14 per share) including an impairment charge of $99.6million for the Mupane property. · Fourth quarter adjusted net earnings(2) were $16.4million ($0.06 per share), 14% higher than the same quarter of 2007.The net loss for the fourth quarter of 2008 was $96.4million ($0.33 per share) compared to net earnings of $8.5million ($0.03 per share) in the fourth quarter of 2007. · Financial position remains very strong at year end with cash and cash equivalents (net of bank debt) and gold bullion at market of $219million, together with availability under a line of credit of $80 million. · Announced eighth straight annual dividend - $0.06 per share totaling $17.7million. · Announced acquisition of Orezone Resources Inc. (Essakane project), one of West Africa’s largest undeveloped gold properties.The transaction is expected to close on February 25,2009. · Gold reserves increased by 20% or 1.6million ounces to 9.6million ounces, which more than replaces the depletion in 2008.A further 3.1million ounces will be added to reserves with the Orezone Resources Inc. acquisition.Niobium reserves increased by 36% to 137,800 tonnes of contained Nb2O5 representing an 18 year mine life at current production rates. · The Company acquired 84.55% of the common shares of Euro Ressources S.A. - cost reduction focus driving down per ounce royalty cost at the Rosebel mine by $40-$50 based on recent gold prices. IAMGOLD CORPORATION - FOURTH QUARTER REPORT - DECEMBER 31, 2008 (UNAUDITED) PAGE 1 CEO Commentary “2008 was an outstanding year in terms of operational results achieving record revenues and record operating cash flow.Gold production exceeded guidance for 2008 while cash costs were on plan.We are very proud of the safety performance achieved by employees in 2008.IAMGOLD has taken the next step to establish itself as a high quality operator with a strong and effective management team.The acquisition in early 2009 of the Essakane property in West Africa will expand our resource base and further demonstrate the Company’s expertise in construction and development, in a region where we have been engaged for nearly 20 years.Management continues to evaluate additional opportunities to maximize the Company’s growth potential and shareholder value,” stated Joseph Conway, President & CEO. Summarized Financial Results (in $millions, except where noted) Three months ended December 31, Year ended December 31, (unaudited) 2008 2007 2008 2007 Results of Operations $ Revenues 209.6 194.2 869.6 678.1 Mining costs 100.1 114.2 451.8 426.5 Depreciation, depletion and amortization 41.0 38.1 169.6 117.6 Earnings from mining operations 68.5 42.0 248.2 134.1 Earnings from working interests 1.7 7.9 24.3 25.4 Total earnings from operations and working interests(4) 70.2 49.9 272.5 159.5 Net earnings (loss) (96.4 ) 8.5 (9.9 ) (42.1 ) Impairment charges (net of related income taxes) 112.8 5.9 117.4 99.6 Adjusted net earnings(2) 16.4 14.4 107.5 57.5 Basic and diluted net earnings (loss) per share ($/share) (0.33 ) 0.03 (0.03 ) (0.14 ) Adjusted basic and diluted net earnings per share(2) ($/share) 0.06 0.05 0.36 0.20 Cash Flows Operating cash flow 65.2 56.6 254.5 117.1 Gold sales (including working interests) Gold sales (000oz – IMG share) 253 244 997 962 Average realized gold price ($/oz) 793 787 855 693 IAMGOLD CORPORATION - FOURTH QUARTER REPORT - DECEMBER 31, 2008 (UNAUDITED) PAGE 2 Revenues Revenues for the full year of 2008 reached a record $869.6 million, a 28% increase over the prior year.Fourth quarter revenues reached $209.6 million, an 8% increase over $194.2 million for the same quarter of 2007. Revenues for the fourth quarter of 2008 increased compared to the fourth quarter of 2007 primarily due to higher gold production and higher niobium prices.Revenues for the full year of 2008 increased significantly compared to 2007, driven by higher gold and niobium prices and gold production. Mining Costs Mining costs for the fourth quarter of 2008 decreased compared to 2007 with the purchase of royalties related to the Doyon division and the Rosebel mine.Additionally, movements in the average exchange rate between the Canadian and US dollar positively impacted mining costs for the Canadian operations. Increased mining costs for the full year of 2008 compared to 2007 were due to higher royalty expenses and operating costs.Higher royalty expenses were attributable to an increase in the average gold price as well as higher gold production.The cost of diesel fuel and other mining consumables increased significantly for the majority of the year.Movements in the average exchange rate between the Canadian and US dollar negatively impacted full year mining costs for the Canadian operations. Rising input costs were mitigated as IAMGOLD continued its focus on cost improvement measures across all operations including the change from contract mining to owner mining at Mupane, fleet and mine planning optimization at Rosebel, and acceleration of the Sleeping Giant mine closure. Depreciation,
